Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Request for Continued Examination filed 19 January 2022 has been entered.  Claims 1, 3-5, 7-10 and 12-18 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every §112 rejection previously set forth in the Final Office Action mailed 25 October 2021.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Bonhoure is silent regarding the ability to (1) detect that a parking space is not present based on capturing data about the presence/absence of the entrance of the parking space, or (2) for the PAS to control the vehicle, in response to such a no-space determination, to maneuver forward/reverse without automated transverse guidance,” the Examiner notes that Nordbruch was used to teach these limitations.
Regarding Applicant’s argument that “Nordbruch does not detect whether the parking space is present or not present. … In Nordbruch, the presence of the parking space is assumed — not determined. And there is no ability to detect the non-presence of the parking space” the Examiner respectfully disagrees. Nordbruch explicitly 
Regarding Applicant’s argument that “Nordbruch does not make its detection based on captured information about the presence/absence of an entrance of the parking space. Rather, there is an RFID marking 30 that instructs the vehicle 20 as to whether the parking space is free or occupied — and the vehicle is controlled on the basis of that detection. But at no point does Nordbruch disclose that the RFID marking 30 informs about the presence/absence of an entrance of the parking space.” The Examiner respectfully disagrees and firstly notes that the RFID marking is but “one specific embodiment” (¶19) and that Nordbruch explicitly discloses “Further conceivable options for the position markings, however, are also optical markings”. (¶23) Further Nordbruch discloses that “vehicle passageway markings via which the vehicle is able to detect a lane are assigned to the vehicle passageway. Furthermore, it is provided that, during the search for a free parking space, the vehicle follows a lane identified by the vehicle passageway markings and, while driving on the vehicle passageway, reads out the parking space markings of parking spaces abutting the vehicle passageway” (¶16) and “parking space markings 30 assigned to parking spaces 14.” (¶36) and Figure 1 clearly shows that the parking space marking delineate the entrance of the parking space. (Fig 1 reproduced below)

    PNG
    media_image1.png
    501
    435
    media_image1.png
    Greyscale

Regarding Applicant’s argument that “Nordbruch does not detect whether or not the parking space is present,” the Examiner respectfully disagrees. Nordbruch explicitly discloses traversing a garage and parking in parking spaces autonomously the only way this is possible is by detecting the presence of a parking space, further the mere detection of the parking space markings disclosed in Nordbruch constitutes detecting the presence of the parking space as by definition the parking space marking denotes the presence of a parking space, and yet further as shown in Figure 1 of Nordbruch the parking space markings clearly denote the entrance of the parking space. 
Regarding Applicant’s argument that “Nordbruch does not disclose that it auto-drives the vehicle 20 past occupied parking spaces 16 without using transverse guidance. … Thus, the sole teaching of Nordbruch is that transverse guidance is used by the PAS to control the vehicle 20 auto-parking.” The Examiner respectfully disagrees, Nordbruch explicitly discloses “vehicle 20 now drives along right lane 37 identified by vehicle passageway markings 32. Vehicle 20 drives past parking space markings 30 of parking spaces 14 abutting right lane 37. In the situation illustrated in clearly drives past the first two vehicles using only forward vehicle guidance as using transverse guidance would cause the vehicle to deviate from the vehicle passageway markings and/or collide with an obstacle.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 201 7/0323567.
Regarding claims 1, 17, and 18, Bonhoure discloses a method, comprising: (¶28)

detecting, by a motor vehicle having a parking assistance system controllable by a remote control, whether or not a parking space is present, based on vehicle sensor system captured surroundings information that includes data indicating a position of at least one anchor point 

controlling the vehicle on the basis of the detection, such that: in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space),

Bonhoure discloses detecting parking spaces and determining a trajectory for an autonomous vehicle to traverse to safely park in the parking space, however Bonhoure does not appear to explicitly disclose determining an entrance of the parking space.
Bonhoure fails to explicitly disclose that in response to detecting that the parking space is not present, the parking assistance system maneuvers the vehicle forward and/or reverse without using automated transverse guidance. 

Nordbruch however teaches detecting, by a motor vehicle having a parking assistance system controllable by a remote control, whether or not a parking space is present, based on vehicle sensor system captured surroundings information that includes data indicating a position of at least one anchor point (30 of fig 1) denoting an entrance of the parking space; (fig 1; ¶19-20, 22, 38; Nordbruch detects whether a 
an automatic parking system that in response to detecting that the parking space is not present, the parking assistance system maneuvers the vehicle forward and/or reverse without using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 
Nordbruch further teaches in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 



Regarding claim 9, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the parking assistance system is configured to park the motor vehicle in forward parking spaces by traveling at least one of forward and reverse, and wherein the remote control comprises a control means for controlling the at least one of forward and reverse travel of the motor vehicle (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending ona current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 10, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure further discloses the method, wherein the automated transverse guidance maneuvers the motor vehicle into the parking space 

This feature is also taught by Nordbruch (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the parking space detection as disclosed by Bonhoure with the automatic parking in response to no space being available as taught by Nordbruch in order to ensure the vehicle correctly locates a space and allows a user to exit the vehicle prior to finding an open parking space enabling easier exit/entry for the passenger.
Regarding claim 12, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses, the method further comprising: signaling, by the remote control to the operator, whether the vehicle is steered into the parking space straight on without turning the steering wheel or the vehicle is steered into the parking space in a manner directed using automated transverse guidance (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending on a current relative position of the motor vehicle with respect to the parking space, calculate a parking path along which the motor vehicle can be moved to an end position in the parking space. The parking assist system automatically actuates the drive and / or steering device of the motor vehicle to move the same into the parking space, namely in accordance with the calculated parking path).

Regarding claim 15, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a visual display-for signaling to the operator ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding claim 16, the combination of Bonhoure and Nordbruch teaches the limitations of claim 15 as shown above. Bonhoure further discloses the method, wherein the remote control comprises a screen as the visual display, and the signaling to the operator is via a pictogram depicted on the screen ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Regarding Claims 17 and 18, the claimed subject matter of Claims 17 and 18 are substantially the same as that of Claim 1, differing only in that Claim 17 is directed to a remote control which allows a user to carrying out the parking method as recited in Claim 1, and Claim 18 is directed to a vehicle-based parking assistance system which carries out the parking method of Claim 1. Therefore, Claims 17 and 18 are also rejected for similar reasons as those stated above with respect to Claim 1.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE10201 2007984) in view of Nordbruch US 201 7/0323567 and further in view of Knoll US 2008/0231469.
Regarding claim 4, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses signaling by the remote control, the identified parking situation to the operator (in at least paragraphs 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising: determining a Q-factor reflecting a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values); 

identifying a parking situation from among the following:
(a) a high Q-factor parking situation in which the determined Q-factor exceeds a predetermined threshold, and (b) a low Q-factor parking situation in which the determined Q-factor does not exceed the predetermined threshold (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values). 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty 

Regarding claim 5, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space), 

Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation, wherein the Q-factor reflects a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location. (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 


Regarding claim 7, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 4 as shown above. Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations: a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive 
and/or steering device of the motor vehicle to move the vehicle into the parking space),
 
Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among the following parking situations: (a) a no identified parking space situation, (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined). 


Regarding claim 8, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 5 as shown above. Bonhoure further discloses the method, further comprising: signaling, by the remote control, the identified parking situation to the operator, wherein at least two of the parking situations are respectively signaled in a manner distinguishable for the operator using different pictograms associated with the respective parking situations displayed on a screen of the remote control ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).

Claims 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Gensler US 2008/0033603.
Regarding claim 3, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, wherein the parking space is a forward parking space 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space and distance to of the vehicle to the space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 13, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method, further comprising: in response to detecting the parking space: determining a parking line in the longitudinal direction of the parking space, based on the surroundings information, and operating the parking assistance system to control the vehicle to park in the parking space using automated transverse guidance, wherein a longitudinal axis of the motor vehicle is regulated to a parking line ([0058]-[0060], The horizontal angle alpha between the camera axis and the connection axis 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

Regarding claim 14, the combination of Bonhoure, Nordbruch, and Gensler teaches the limitations of claim 13 as shown above. Bonhoure fails to explicitly disclose however Gensler teaches the method wherein the method further comprises at least 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669